United States Court of Appeals
                               For the Eighth Circuit

                         ___________________________

                                 No. 12-3857
                         ___________________________

                                   Dollie Galbreath

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

    Carolyn W. Colvin,1 Acting Commissioner, Social Security Administration

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Jonesboro
                                   ____________

                              Submitted: July 22, 2013
                                Filed: July 25, 2013
                                   [Unpublished]
                                   ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.




      1
       Carolyn W. Colvin has been appointed to serve as acting Commissioner of
Social Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
       Dollie Galbreath appeals the district court’s2 order affirming the denial of
supplemental security income. Upon de novo review of the record, see Anderson v.
Astrue, 696 F.3d 790, 793 (8th Cir. 2012), we find that the administrative law judge’s
(ALJ’s) adverse decision is supported by substantial evidence in the record as a
whole; and in particular, we reject Galbreath’s challenges to the ALJ’s residual
functional capacity (RFC) findings. See Perks v. Astrue, 687 F.3d 1086, 1092 (8th
Cir. 2012) (medical records, physician observations, and claimant’s subjective
statements about capabilities may be used to support RFC; RFC must be supported
by some medical evidence, but burden of persuasion to prove disability and show
RFC remains on claimant); Leckenby v. Astrue, 487 F.3d 626, 632 (8th Cir. 2007)
(treating physician’s opinion does not automatically control; where limitations listed
on form were never mentioned in treatment notes or supported by objective testing
or reasoning, ALJ’s decision to discount them should be upheld).3 In making a
related challenge to the ALJ’s hypothetical, Galbreath fails to recognize that the ALJ
based his determination that she was not disabled on the vocational expert’s (VE’s)
responses to two hypotheticals, one of which incorporated the limitations that she
contends were improperly omitted. See Buckner v. Astrue, 646 F.3d 549, 560-61 (8th
Cir. 2011) (VE’s testimony constitutes substantial evidence when it is based on
hypothetical accounting for all of claimant’s proven impairments; hypothetical must
include those impairments that ALJ finds substantially supported by record as whole).
The judgment is affirmed.
                        ______________________________

      2
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
      3
       Galbreath does not address the ALJ’s adverse credibility determination. See
Tellez v. Barnhart, 403 F.3d 953, 957 (8th Cir. 2005) (claimant failed to recognize
that ALJ’s RFC determination was influenced by determination that her allegations
were less than credible); see also Hacker v. Barnhart, 459 F.3d 934, 937 n.2 (8th Cir.
2006) (issue is deemed abandoned when it is not raised or discussed in brief).

                                         -2-